1 December 2020                                EM)RY G. SNELL.x_IB.
                                               1 Harvard Rd.
                                               Shirley, Ma. 01464-1218

Francis Castilla, Clerk
Hon. Nathaniel M. Gorton
U.S. District Court
John Joesph Moakley Cthse
1 Courthouse Way
Boston, Ma. 02210


Re: SNELL v. DESCXJI'EAUX, et al., USOC No.1:20-cv:-12093-~

Dear Clerk Castilla:
Today, I received notice that the above captioned civil rights c~usation was docketed
in the Court.     In writing, I kindly implore you to take the following actions.

        1-   Correct docket as to "Jury Trial DP..mand" requested;
        2-   Provide (8) Summones for USMS service of process, and
        3-   Provide me copies of D.E.##1,2 (due to inability to make same prior to
             mailing to Court, arising from prison lockdown pandemic.


I close, thanking you in advance, I am

                                             Very truly yours,


                                                      --         ~
                                             Emory G. Snell,Jr., prose




/E.GS
                                                                                                i-. Hap .
                                                                                                ~~!t,,,Hol~
                                                                                                 ·A ••~
                                                                                                    3 ~ ..                ,
                                                2 D EC 2020                 PM 1.0 L
                                                                                                          *               C
                                                                                                                          (/)
                                                                                                                          )>
                                                                                                                                -   -:.-~




                                          Francis Castilla, Clerk
                                          Hon. Nathaniel M. Gorton
                                          U.S. District Court
                                          1 Courthouse Way
                                          Boston, Ma. 02210

OFFICIAL COURT LEGAL MAIL - 1 Dec. 2020




                                                1111111jll11,. 1,11111111ll/1111j I jljp, 1111' 11ll1 J,I /1111,J,11,,,
